Citation Nr: 1146856	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  07-16 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for migraine headaches, secondary to service-connected hypertension, from April 10, 2000 through March 1, 2006.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran served on active duty from September 1996 to April 2000.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that granted service connection for migraine headaches, secondary to service-connected hypertension, and assigned a 30 percent rating, effective March 2, 2006.  The Veteran disagreed with both the rating and the effective date assigned.  

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge in August 2011.  He canceled the hearing and did not request that it be rescheduled.  

In a September 2011 decision, the Board granted an effective date of August 31, 2000 for the grant of service connection for migraine headaches, secondary to service-connected hypertension; and assigned a 50 percent rating for the disability from March 2, 2006.  The Board also remanded the issue of the assignment of an initial rating for the disability for the period from August 31, 2000 through March 1, 2006 to the RO for appropriate action.  

In a September 2011 rating decision, the RO found that the appropriate effective date for the grant of service connection for migraine headaches, secondary to service-connected hypertension was April 10, 2000, the day after the Veteran's discharge from active service since he had filed his claim within one year of his separation from service.  Additionally, the RO assigned a 30 percent rating for the disability for the period from April 10, 2000 through March 1, 2006.  The case has now been returned to the Board.  



FINDING OF FACT

For the period from April 10, 2000 through March 1, 2006, competent clinical, and competent and credible lay, evidence of record demonstrates that the Veteran's migraine headaches were consistent with characteristic prostrating attacks occurring on an average of once per month; very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability were not demonstrated during this time period.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in excess of 30 percent for migraine headaches, secondary to service-connected hypertension, were not met from April 10, 2000 through March 1, 2006.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

The July 2006 rating decision on appeal granted service connection for the disability at issue; thus, the claim had been substantiated.  The Veteran's filing of a notice of disagreement as to the initial evaluation and effective date assigned did not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) per 73 Fed. Reg. 23353 to 23356 (April 30, 2008).  Rather, the Veteran's appeal as to the initial evaluation and effective date triggered VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Veteran was notified the Veteran of what was necessary to obtain the maximum benefits allowed by the evidence and law in the March 2007 statement of the case, under the section entitled "Pertinent Laws; Regulations; Rating Schedule Provisions," as well as in the subsequent September 2011 supplemental statement of the case.  Consequently, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  


Duty to Assist

The record contains the Veteran's service treatment records, VA and private medical records, lay statements, and the Veteran's contentions.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

The appellant was afforded VA examinations in March 2007 and April 2011, which are outside the rating period at issue before the Board.  It is not possible to conduct a VA examination at this time that would accurately assess the severity of the Veteran's migraine headaches for the period of time the Board is considering.  The record, however, does contain the information noted above and includes medical records dated during the period from April 10, 2000 through March 1, 2006.  Thus, there is adequate medical evidence of record to make a determination in this case, and additional development would serve no useful purpose, particularly since the period at issue has already passed.  See 38 C.F.R. §§ 3.326 and 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the matter has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, however, as noted in the Introduction above, the appeal pertaining to migraine headaches arose from the initial assignment of a disability evaluation following an award of service connection, and the relevant period currently before the Board is from April 10, 2000 through March 1, 2006.  Essentially, separate ratings have been assigned for separate periods of time based on the facts found, a practice known as "staged" ratings, in accordance with Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is also undertaken with consideration of the possibility that different ratings may be warranted for different time periods from April 10, 2000 through March 1, 2006.  

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

For the period from April 10, 2000 through March 1, 2006, the Veteran's migraine headaches have been rated 30 percent disabling, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2000).  Under Diagnostic Code 8100, a 30 percent rating is assigned for characteristic prostrating attacks occurring on an average of once per month over the last several months.  A 50 percent rating is warranted for headaches that are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  This is the maximum schedular rating available under this Diagnostic Code.  

Based on the evidence of record, the Board finds that the evidence does not show that the Veteran's migraine headaches, secondary to service-connected hypertension, more nearly approximate the criteria for a 50 percent rating at any time during the period from April 10, 2000 through March 1, 2006.  In sum, the evidence does not demonstrate that the Veteran's migraine headaches were very frequent and completely prostrating and productive of severe economic inadaptability during this period.  For example, the Veteran's service treatment records do not show any complaints or treatment related to headaches or migraines.  In Reports of Medical History, dated in July 1996 and February 2000, the Veteran denied frequent or severe headaches.  Upon examination in February 2000, the Veteran's neurological system was reported to be within normal limits and headaches were not mentioned.  In August 2000, he was seen for complaints of migraine headaches.  He reported a history of taking blood pressure medications for the past week and a half and a history of migraines that were well-controlled with over-the-counter medications.  He reported approximately 3-4 migraines per week.  A January 2001 VA outpatient treatment report noted that the Veteran was seen for complaints of hypertension and migraines.  In a June 2004 VA outpatient treatment report, the Veteran reported migraine attacks for the past three to four years that lately had been occurring almost every day.  They typically lasted one to two hours.  In a July 2004 VA outpatient treatment report, it was noted that the Veteran still experienced migraines.  In a December 2004 VA outpatient treatment report, the Veteran stated that his headaches were occasional and were increased when his blood pressure was high.  He was working in the post office.  

In a March 2005 VA neurology consult treatment note, the Veteran complained of headaches that were worsening.  He experienced them two to three times per week.  He was started on Topamax.  In an April 2005 statement, the Veteran initially reported that his migraine headaches began to interfere with his ability to work and that he was starting to miss work more frequently.  He submitted a statement noting that he had missed six days of work during the months of January and February of that year.  He missed a day of work in April 2005.  He also submitted employment records from 2006 that reflect that he generally used at least one day a week of sick leave at his job at the U.S. Postal Service.  

Consequently, based on the evidence delineated above, the Board concludes that the Veteran's migraine headaches were consistent with the criteria for a 30 percent rating during the time period at issue in this decision, that is, they were characteristic prostrating attacks occurring on an average of once per month over the last several months.  The evidence simply does not demonstrate the frequency and severity of migraine headaches necessary to conclude that the criteria for the next higher 50 percent rating were met during this time period.  He was able to continue working; he used only over-the-counter medication during most of the period at issue; and neither the competent medical, nor the competent and credible lay, evidence demonstrates a pattern of complaints for migraine headaches that would be described as very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

In reaching its decision, the Board has considered the Veteran's and his spouse's statements regarding his pain level and functional impairment, as well as the medical evidence in his file.  The Board finds that they are competent to report that the Veteran has pain and to observe and report any functional limitations.  However, here, the clinical evidence pertaining to the Veteran's migraine headaches during the period from April 10, 2000 through March 1, 2006 is more probative for the purposes of assigning a current rating for the disability at issue in conjunction with the relevant rating criteria - and the Board finds that the pain and functional impairment reported has been appropriately considered in assigning the current rating consistent with the documented symptoms.  To the extent that he may argue or suggest that his reported symptoms, or the clinical data, supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).  

For these reasons, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 30 percent for the service-connected migraine headaches at any time during the period from April 10, 2000 through March 1, 2006.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Finally, the Board notes that according to 38 C.F.R. § 3.321(b)(1) (2010), ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Ge. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In the present case, there is no indication in the objective record that the rating criteria are inadequate to rate the Veteran's migraine headaches.  There is no suggestion that the rating criteria do not reasonably describe the disability level and symptomatology of this disability.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.


ORDER

An initial rating in excess of 30 percent for migraine headaches, secondary to service-connected hypertension, from April 10, 2000 through March 1, 2006, is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


